Title: To James Madison from Anthony Merry, 17 May 1805
From: Merry, Anthony
To: Madison, James


[Washington May 17th: 1805]
Notice having been published and circulated about Four Months since throughout the United States of a Resolution, bearing Date the 21st: of November last, which had been passed by the Lieutt: Governor and Council of the Island of Jamaica, prohibiting after the Expiration of six Months from that Date the Importation of Provisions and Lumber in American or other neutral Vessels; and it having been represented at the same Time that the abovementioned Resolution had taken Place in Consequence of Instructions from His Britannic Majesty’s Government of so peremptory a Nature as not to leave the Governor and Council any Latitude to attend to the Remonstrance which had been made against it by the Inhabitants of Jamaica: it is thought necessary to give Information that no Orders have been sent by His Majesty to the Governors of His Colonies in the West Indies by which they are deprived of the Discretion formerly entrusted to them of relaxing, under certain Circumstances, the rigid Provisions of the Navigation Laws, and that it is therefore presumable that as soon as the Explanations on this Subject shall have reached Jamaica and the other British Colonies in the West Indies (where it is beli<eved> that they may be already arrived) the Importation of Provisions and Lumber <will> again be permitted in American or other neutral Vessels.
